Citation Nr: 0622510	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
urinary tract infection.

2.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran had active service from October 1970 to March 
1982 and from November 1995 to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

Although issues of entitlement to service connection for 
right hip strain and rhinitis were addressed in the statement 
of the case, the veteran limited her substantive appeal to 
the issues of entitlement to a compensable evaluation for 
recurrent urinary tract infections and service connection for 
chronic sinusitis. The Board will limit its consideration 
accordingly.

The veteran requested a video conference hearing. However, a 
signed letter addressed to her representative dated in 
February 2005 advised that she wished to withdraw her pending 
hearing.  The Board will proceed with processing of the case 
as if the request for a hearing has been withdrawn.  See 
38 C.F.R. § 20.704 (2005).


FINDINGS OF FACT

In February 2005, prior to the promulgation of a decision in 
the appeal, the RO received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reflects a Report of Contact dated in 
January 2005, in which the veteran advised that she would be 
out of the country and unavailable for a BVA Videoconference 
hearing scheduled in January 2005. The RO entered a request 
for placement on the next BVA video docket. Subsequently, in 
a typed letter to her representative dated February 23, 2005, 
with a handwritten insertion by the representative, the 
veteran stated: "At this time I wish to withdraw my pending 
appeals and cancel my pending hearing."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant. 38 
C.F.R. § 20.204(c). 

The Board considers the February 2005 correspondence 
withdrawing the hearing and appeal to be the appellant's 
desire, and considers the appeal withdrawn. Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  The matter is dismissed as there is no case 
or controversy remaining.


ORDER

The appeal is dismissed.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


